FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 MARVIN VERNIS SMITH,                       No. 12-55860
     Petitioner-Appellee,
                                             D.C. No.
               v.                   8:11-cv-01076-ODW-MRW

 RAUL LOPEZ, Warden,
   Respondent-Appellant.                       ORDER


    On Remand From The United States Supreme Court

                      Filed August 21, 2015

   Before: Sidney R. Thomas, Chief Judge, Andrew D.
  Hurwitz, Circuit Judge, and Ralph R. Beistline,* Chief
                      District Judge.


                             ORDER

    In accordance with the Opinion of the Supreme Court in
Lopez v. Smith, 574 U.S. ___, 135 S. Ct. 1 (2014) (per
curiam), the judgment of the district court granting Smith’s
petition for a writ of habeas corpus is REVERSED, and the
matter is REMANDED for proceedings consistent with the
Supreme Court’s opinion.

 *
   The Honorable Ralph R. Beistline, Chief District Judge for the U.S.
District Court for the District of Alaska, sitting by designation.